Exhibit 10.3

TRUIS THERAPEUTICS, INC.

SEVERANCE BENEFIT PLAN

Section 1.     INTRODUCTION.

The Truis Therapeutics, Inc. Severance Benefit Plan (the “Plan”) was established
effective August 11, 2011 (the “Effective Date”). The purpose of the Plan is to
provide for the payment of severance benefits to certain eligible employees of
Truis Therapeutics, Inc. (the “Company”) whose employment with the Company is
involuntarily or constructively terminated and who meet the additional criteria
set forth in Section 3 of the Plan. In consideration for the benefits set forth
in this Plan, this Plan shall supersede and replace any severance provisions
contained in any individually negotiated employment contract or other agreement,
or any written plans, and, except as set forth in the Participation Notice (as
defined below), each Eligible Employee’s severance benefits shall be governed by
the terms of this Plan.

This Plan document also is the Summary Plan Description for the Plan.

Section 2.     DEFINITIONS.

For purposes of this Plan, except as set forth in an Eligible Employee’s
Participation Notice, the following terms shall have the meanings set forth
below:

(a) “Base Salary” means the Eligible Employee’s base pay (excluding incentive
pay, premium pay, commissions, overtime, bonuses and other forms of variable
compensation), at the rate in effect during the last regularly scheduled payroll
period immediately preceding the date of the Eligible Employee’s Covered
Termination, and prior to any reduction in base pay that would permit such
Eligible Employee to voluntarily resign employment for Good Reason.

(b) “Board” means the Company’s board of directors.

(c) “Cause” for the Company to terminate an Eligible Employee’s employment shall
mean the occurrence of any of the following events, as determined reasonably and
in good faith by the Board or a committee designated by the Board:

(1) the Eligible Employee’s repeated failure satisfactorily to perform the
Eligible Employee’s job duties as set forth by the Board; provided that the
Eligible Employee is provided written notice of such failure and provided a
reasonable period to cure such failure by the Company;

(2) the Eligible Employee’s commission of an act that materially injures the
business of the Company;

(3) the Eligible Employee’s commission of any felony or any crime involving
fraud, dishonesty or moral turpitude that is likely to inflict or has inflicted
material injury on the business of the Company; or

 

1.



--------------------------------------------------------------------------------

(4) the Eligible Employee’s material violation of the Eligible Employee’s
Proprietary Information and Inventions Agreement with the Company.

(d) “Change in Control” For purposes of this Plan, “Change in Control” shall
have the meaning ascribed to such term in the Company’s 2010 Equity Incentive
Plan, as such plan may be amended from time to time.

(e) “Change in Control Related Termination” with respect to an Eligible Employee
means such Eligible Employee’s Covered Termination that occurs during the period
beginning three (3) months before and ending twelve (12) months after a Change
in Control of the Company.

(f) “Covered Termination” with respect to an Eligible Employee means such
Eligible Employee’s resignation for Good Reason or Involuntary Termination
Without Cause.

(g) “Good Reason” for an Eligible Employee to resign employment shall mean the
occurrence of any of the following events without the Eligible Employee’s
consent:

(1) a material reduction in the Eligible Employee’s duties, authority, or
responsibilities relative to the duties, authority, or responsibilities in
effect immediately prior to such reduction;

(2) the relocation of the Eligible Employee’s primary work location to a point
more than fifty (50) miles from the Eligible Employee’s work location as of the
Effective Date that requires a material increase in Eligible Employee’s one-way
driving distance; and

(3) a material reduction by the Company of the Eligible Employee’s base salary
as in effect on the Effective Date.

Provided, however that, such resignation by the Eligible Employee shall only be
deemed for Good Reason pursuant to the foregoing definition if (i) the Company
is given written notice from the Eligible Employee within ninety (90) days
following the first occurrence of the condition that the Eligible Employee
considers to constitute Good Reason describing the condition and the Company
fails to satisfactorily remedy such condition within thirty (30) days following
such written notice, and (ii) the Eligible Employee terminates employment within
ninety (90) days following the end of the period within which the Company was
entitled to remedy the condition constituting Good Reason but failed to do so.

(h) “Involuntary Termination Without Cause” means with respect to an Eligible
Employee, such Eligible Employee’s dismissal or discharge by the Company for a
reason other than for Cause. The termination of a Eligible Employee’s employment
will not be deemed to be an “Involuntary Termination Without Cause” if such
Eligible Employee’s termination occurs as a result of such Eligible Employee’s
death or disability.

(i) “Participation Notice” means the latest notice delivered by the Company to
an Eligible Employee substantially in the form of Annex I hereto.

(j) “Plan Administrator” has the meaning set forth in Section 12(a).

 

2.



--------------------------------------------------------------------------------

(k) “Target Bonus” means the target bonus (i.e., the annual bonus amount payable
to an Eligible Employee in cash, common stock or other property if exactly 100%
of all performance goals are achieved) most recently approved by the
Compensation Committee or the Board for such Eligible Employee.

Section 3.     ELIGIBILITY FOR BENEFITS.

(a) General Rules. Subject to the requirements set forth in this Section 3, the
Company will grant severance benefits under the Plan to Eligible Employees.

(1) Definition of “Eligible Employee.” A person is eligible to participate in
the Plan (an “Eligible Employee”) if (i) such person is designated by the
Company as entitled to participate on Appendix A; (ii) such person has received
a Participation Notice from the Company and executed and returned such
Participation Notice to the Company, and (iii) such person’s employment with the
Company terminates due to a Covered Termination. The determination of whether a
person is an Eligible Employee shall be made by the Board, in its sole
discretion, and such determination shall be binding and conclusive on all
persons.

(2) In order to be eligible to receive benefits under the Plan, an Eligible
Employee must remain on the job until, in the case of an Involuntary Termination
Without Cause, his or her date of termination as scheduled by the Company and,
in the case of a resignation with Good Reason, the effective date of his or her
resignation.

(3) In order to be eligible to receive benefits under the Plan, an Eligible
Employee also must execute a general waiver and release in substantially the
form attached hereto as Exhibit A, Exhibit B or Exhibit C, as appropriate,
within the time period set forth therein, but in no event later than forty-five
(45) days following the date of such Covered Termination, and such release must
become effective in accordance with its terms. The Plan Administrator, in its
sole discretion, may modify the form of the required release to comply with
applicable law and shall determine the form of the required release, which may
be incorporated into a termination agreement or other agreement with the
Eligible Employee.

(b) Exceptions to Benefit Entitlement. An employee, including an employee who
otherwise is an Eligible Employee, will not receive benefits under the Plan (or
will receive reduced benefits under the Plan) in the following circumstances, as
determined by the Plan Administrator in its sole discretion:

(1) The employee has executed an individually negotiated employment contract or
agreement with the Company that includes severance benefits that is in effect on
his or her Covered Termination date and such employee has not executed and
returned a Participation Notice to the Company.

(2) The employee voluntarily terminates employment with the Company without Good
Reason. Such voluntary terminations include, but are not limited to, resignation
without Good Reason, retirement or failure to return from a leave of absence on
the scheduled date.

 

3.



--------------------------------------------------------------------------------

(3) The employee terminates employment due to death or disability.

(4) The employee terminates employment with the Company in order to accept
employment with another entity that is wholly or partly owned (directly or
indirectly) by the Company.

(5) The employee is offered an identical or substantially equivalent or
comparable position with the Company. For purposes of the foregoing, a
“substantially equivalent or comparable position” is one that offers the
employee substantially the same level of responsibility and compensation.

(6) The employee is offered immediate reemployment by a successor to the Company
or by a purchaser of its assets, as the case may be, following a change in
ownership of the Company or a sale of substantially all of the assets of a
division or business unit of the Company. For purposes of the foregoing,
“immediate reemployment” means that the employee’s employment with the successor
to the Company or the purchaser of its assets, as the case may be, results in
uninterrupted employment such that the employee does not incur a lapse in pay as
a result of the change in ownership of the Company or the sale of its assets.

(7) The employee is rehired by the Company prior to the date benefits under the
Plan are scheduled to commence.

(8) Benefits under this Plan shall terminate immediately if the employee, at any
time, violates any provision of the Company’s Proprietary Information and
Inventions Agreement or any other proprietary information, confidentiality or
non-solicitation obligation to the Company.

Section 4.     AMOUNT OF BENEFIT.

(a) Severance Benefits. Severance benefits under the Plan, if any, shall be
provided to Eligible Employees described in Section 3 in the amount provided in
Appendix B, as such Appendix B may be revised by the Board, in its sole
discretion, from time to time. Notwithstanding the foregoing, the Board may not
amend or revise Appendix B in a manner that would impair the rights of an
Eligible Employee, without such Eligible Employee’s written consent. The amount
of benefits paid to one Eligible Employee shall not determine the amount of
benefits payable to any other Eligible Employee, whether or not similarly
situated.

(b) Additional Benefits. The Board may, in its sole discretion, provide benefits
(i) in addition to those pursuant to Section 4(a) to Eligible Employees or
(ii) to employees who are not Eligible Employees (“Non-Eligible Employees”)
chosen by the Board, in its sole discretion, and the provision of any such
benefits to an Eligible Employee or a Non-Eligible Employee shall in no way
obligate the Company or the Board to provide such benefits to any other Eligible
Employee or to any other Non-Eligible Employee, even if similarly situated. If
benefits under the Plan are provided to a Non-Eligible Employee, references in
the Plan to “Eligible Employee” (with the exception of Section 4(a)) shall be
deemed to refer to such Non-Eligible Employee.

 

4.



--------------------------------------------------------------------------------

(c) Certain Reductions. The Company, in its sole discretion, shall have the
authority to reduce an Eligible Employee’s severance benefits, in whole or in
part, by any other severance benefits, pay and benefits provided during a period
following written notice of a plant closing or mass layoff, pay and benefits in
lieu of such notice, or other similar benefits payable to the Eligible Employee
by the Company that become payable in connection with the Eligible Employee’s
termination of employment pursuant to (i) any applicable legal requirement,
including, without limitation, the Worker Adjustment and Retraining Notification
Act, the California Plant Closing Act, or any other similar state law, (ii) a
written employment or severance agreement with the Company, or (iii) any Company
policy or practice providing for the Eligible Employee to remain on the payroll
for a limited period of time after being given notice of the termination of the
Eligible Employee’s employment, and the Plan Administrator shall so construe and
implement the terms of the Plan. Any such reductions that the Company determines
to make pursuant to this Section 4(c) shall be made such that any benefit under
the Plan shall be reduced solely by any similar type of benefit under such legal
requirement, agreement, policy or practice (e.g., any cash severance benefits
under the Plan shall be reduced solely by any cash payments or severance
benefits under such legal requirement, agreement, policy or practice, and any
continued insurance benefits under the Plan shall be reduced solely by any
continued insurance benefits under such legal requirement, agreement, policy or
practice). The Company’s decision to apply such reductions to the severance
benefits of one Eligible Employee and the amount of such reductions shall in no
way obligate the Company to apply the same reductions in the same amounts to the
severance benefits of any other Eligible Employee, even if similarly situated.
In the Company’s sole discretion, such reductions may be applied on a
retroactive basis, with severance benefits previously paid being
re-characterized as payments pursuant to the Company’s obligation.

(d) Non-Duplication of Benefits. No Eligible Employee is eligible to receive
benefits under this Plan more than one time.

Section 5.     RETURN OF COMPANY PROPERTY.

An Eligible Employee will not be entitled to any severance benefit under the
Plan unless and until the Eligible Employee returns all Company Property. For
this purpose, “Company Property” means all Company documents (and all copies
thereof) and other Company property which the Eligible Employee had in his or
her possession at any time, including, but not limited to, Company files, notes,
drawings, records, plans, forecasts, reports, studies, analyses, proposals,
agreements, financial information, research and development information, sales
and marketing information, operational and personnel information,
specifications, code, software, databases, computer-recorded information,
tangible property and equipment (including, but not limited to, computers,
facsimile machines, mobile telephones, servers), credit cards, entry cards,
identification badges and keys; and any materials of any kind which contain or
embody any proprietary or confidential information of the Company (and all
reproductions thereof in whole or in part).

Section 6.     TIME OF PAYMENT AND FORM OF BENEFIT.

The timing of payment of severance benefits will be as set forth on Appendix B,
subject to the provisions of this Section 6.

 

5.



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary set forth herein or on Appendix B, any
payments and benefits provided under the Plan that constitute “deferred
compensation” within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) and the regulations and other guidance thereunder
and any state law of similar effect (collectively “Section 409A”) shall not
commence in connection with an Eligible Employee’s termination of employment
unless and until the Eligible Employee has also incurred a “separation from
service,” as such term is defined in Treasury Regulations Section 1.409A-1(h)
(“Separation from Service”), unless the Company reasonably determines that such
amounts may be provided to the Eligible Employee without causing the Eligible
Employee to incur the adverse personal tax consequences under Section 409A.

It is intended that (i) each installment of any benefits payable under the Plan
to an Eligible Employee be regarded as a separate “payment” for purposes of
Treasury Regulations Section 1.409A-2(b)(2)(i), (ii) all payments of any such
benefits under the Plan satisfy, to the greatest extent possible, the exemptions
from the application of Section 409A provided under Treasury Regulations
Sections 1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9)(iii), and (iii) any
such benefits consisting of COBRA premiums also satisfy, to the greatest extent
possible, the exemption from the application of Section 409A provided under
Treasury Regulations Section 1.409A-1(b)(9)(v). However, if the Company
determines that any such benefits payable under the Plan constitute “deferred
compensation” under Section 409A and the Eligible Employee is a “specified
employee” of the Company, as such term is defined in Section 409A(a)(2)(B)(i),
then, solely to the extent necessary to avoid the imposition of the adverse
personal tax consequences under Section 409A, (A) the timing of such benefit
payments shall be delayed until the earlier of (1) the date that is six
(6) months and one (1) day after the Eligible Employee’s Separation from Service
and (2) the date of the Eligible Employee’s death (such applicable date, the
“Delayed Initial Payment Date”), and (B) the Company shall (1) pay the Eligible
Employee a lump sum amount equal to the sum of the benefit payments that the
Eligible Employee would otherwise have received through the Delayed Initial
Payment Date if the commencement of the payment of the benefits had not been
delayed pursuant to this paragraph and (2) commence paying the balance, if any,
of the benefits in accordance with the applicable payment schedule.

In no event shall payment of any benefits under the Plan be made prior to an
Eligible Employee’s termination date or prior to the effective date of the
release described in Section 3(a)(3). If the Company determines that any
payments or benefits provided under the Plan constitute “deferred compensation”
under Section 409A, and the Eligible Employee’s Separation from Service occurs
at a time during the calendar year when the release described in Section 3(a)(3)
could become effective in the calendar year following the calendar year in which
the Eligible Employee’s Separation from Service occurs, then regardless of when
the release is returned to the Company and becomes effective, the release will
not be deemed effective any earlier than the latest permitted effective date.

All severance payments under the Plan shall be subject to applicable withholding
for federal, state and local taxes. If an Eligible Employee is indebted to the
Company at his or her termination date, the Company reserves the right to offset
any severance payments under the Plan by the amount of such indebtedness.

 

6.



--------------------------------------------------------------------------------

Section 7.     APPLICATION OF INTERNAL REVENUE CODE SECTION 280G.

If any payment or benefit an Eligible Employee would receive under the Plan from
the Company pursuant to a Change in Control or otherwise (“Payment”) would
(i) constitute a “parachute payment” within the meaning of Section 280G of the
Code, and (ii) but for this sentence, be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then such Payment shall be equal to
the Reduced Amount. The “Reduced Amount” shall be either (x) the largest portion
of the Payment that would result in no portion of the Payment being subject to
the Excise Tax or (y) the largest portion, up to and including the total, of the
Payment, whichever amount, after taking into account all applicable federal,
state and local employment taxes, income taxes, and the Excise Tax (all computed
at the highest applicable marginal rate), results in the Eligible Employee’s
receipt, on an after-tax basis, of the greater economic benefit notwithstanding
that all or some portion of the Payment may be subject to the Excise Tax. If a
reduction in payments or benefits constituting “parachute payments” is necessary
so that the Payment equals the Reduced Amount, reduction shall occur in the
manner that results in the greatest economic benefit for the Eligible Employee.
If more than one method of reduction will result in the same economic benefit,
the items so reduced will be reduced pro rata.

In the event it is subsequently determined by the Internal Revenue Service that
some portion of the Reduced Amount as determined pursuant to clause (x) in the
preceding paragraph is subject to the Excise Tax, the Eligible Employee agrees
to promptly return to the Company a sufficient amount of the Payment so that no
portion of the Reduced Amount is subject to the Excise Tax. For the avoidance of
doubt, if the Reduced Amount is determined pursuant to clause (y) in the
preceding paragraph, the Eligible Employee will have no obligation to return any
portion of the Payment pursuant to the preceding sentence.

The accounting firm engaged by the Company for general tax compliance purposes
as of the day prior to the effective date of the Change in Control shall perform
the foregoing calculations unless otherwise determined by the Company. If the
accounting firm so engaged by the Company is serving as accountant or auditor
for the individual, entity or group effecting the Change in Control, the Company
shall appoint a nationally recognized accounting firm to make the determinations
required hereunder. The Company shall bear all expenses with respect to the
determinations by such accounting firm required to be made hereunder.

The Company shall use commercially reasonable efforts to cause the accounting
firm engaged to make the determinations hereunder to provide its calculations,
together with detailed supporting documentation, within fifteen (15) calendar
days after the date on which the Eligible Employee’s right to a Payment is
triggered or such other time as requested by the Company.

Section 8.     REEMPLOYMENT.

In the event of an Eligible Employee’s reemployment by the Company during the
period of time in respect of which severance benefits provided under the Plan
have been paid, the Company, in its sole and absolute discretion, may require
such Eligible Employee to repay to the Company all or a portion of such
severance benefits as a condition of reemployment.

 

7.



--------------------------------------------------------------------------------

Section 9.     RIGHT TO INTERPRET PLAN; AMENDMENT AND TERMINATION.

(a) Exclusive Discretion. The Plan Administrator shall have the exclusive
discretion and authority to establish rules, forms, and procedures for the
administration of the Plan and to construe and interpret the Plan and to decide
any and all questions of fact, interpretation, definition, computation or
administration arising in connection with the operation of the Plan, including,
but not limited to, the eligibility to participate in the Plan and amount of
benefits paid under the Plan. The rules, interpretations, computations and other
actions of the Plan Administrator shall be binding and conclusive on all
persons.

(b) Amendment or Termination. The Company reserves the right to amend or
terminate this Plan (including Appendix A and Appendix B) or the benefits
provided hereunder at any time; provided, however, that no such amendment or
termination shall affect the right to any unpaid benefit of any Eligible
Employee whose termination date has occurred prior to amendment or termination
of the Plan. Any action amending or terminating the Plan shall be in writing and
executed by the Chief Executive Officer or Chief Financial Officer of the
Company.

Section 10.     NO IMPLIED EMPLOYMENT CONTRACT.

The Plan shall not be deemed (i) to give any employee or other person any right
to be retained in the employ of the Company or (ii) to interfere with the right
of the Company to discharge any employee or other person at any time, with or
without cause, which right is hereby reserved.

Section 11.     LEGAL CONSTRUCTION.

This Plan is intended to be governed by and shall be construed in accordance
with the Employee Retirement Income Security Act of 1974 (“ERISA”) and, to the
extent not preempted by ERISA, the laws of the State of California.

Section 12.     CLAIMS, INQUIRIES AND APPEALS.

(a) Applications for Benefits and Inquiries. Any application for benefits,
inquiries about the Plan or inquiries about present or future rights under the
Plan must be submitted to the Plan Administrator in writing by an applicant (or
his or her authorized representative). The Plan Administrator is:

Truis Therapeutics, Inc.

6310 Nancy Ridge Dr., Suite 101

San Diego, California 92121

(b) Denial of Claims. In the event that any application for benefits is denied
in whole or in part, the Plan Administrator must provide the applicant with
written or electronic notice of the denial of the application, and of the
applicant’s right to review the denial. Any electronic notice will comply with
the regulations of the U.S. Department of Labor. The notice of denial will be
set forth in a manner designed to be understood by the applicant and will
include the following:

(1) the specific reason or reasons for the denial;

 

8.



--------------------------------------------------------------------------------

(2) references to the specific Plan provisions upon which the denial is based;

(3) a description of any additional information or material that the Plan
Administrator needs to complete the review and an explanation of why such
information or material is necessary; and

(4) an explanation of the Plan’s review procedures and the time limits
applicable to such procedures, including a statement of the applicant’s right to
bring a civil action under Section 502(a) of ERISA following a denial on review
of the claim, as described in Section 10(d) below.

This notice of denial will be given to the applicant within ninety (90) days
after the Plan Administrator receives the application, unless special
circumstances require an extension of time, in which case, the Plan
Administrator has up to an additional ninety (90) days for processing the
application. If an extension of time for processing is required, written notice
of the extension will be furnished to the applicant before the end of the
initial ninety (90) day period.

This notice of extension will describe the special circumstances necessitating
the additional time and the date by which the Plan Administrator is to render
its decision on the application.

(c) Request for a Review. Any person (or that person’s authorized
representative) for whom an application for benefits is denied, in whole or in
part, may appeal the denial by submitting a request for a review to the Plan
Administrator within sixty (60) days after the application is denied. A request
for a review shall be in writing and shall be addressed to:

Truis Therapeutics, Inc.

6310 Nancy Ridge Dr., Suite 101

San Diego, California 92121

A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent. The applicant (or his or her representative) shall have the
opportunity to submit (or the Plan Administrator may require the applicant to
submit) written comments, documents, records, and other information relating to
his or her claim. The applicant (or his or her representative) shall be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to his or her claim. The
review shall take into account all comments, documents, records and other
information submitted by the applicant (or his or her representative) relating
to the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.

 

9.



--------------------------------------------------------------------------------

(d) Decision on Review. The Plan Administrator will act on each request for
review within sixty (60) days after receipt of the request, unless special
circumstances require an extension of time (not to exceed an additional sixty
(60) days), for processing the request for a review. If an extension for review
is required, written notice of the extension will be furnished to the applicant
within the initial sixty (60) day period. This notice of extension will describe
the special circumstances necessitating the additional time and the date by
which the Plan Administrator is to render its decision on the review. The Plan
Administrator will give prompt, written or electronic notice of its decision to
the applicant. Any electronic notice will comply with the regulations of the
U.S. Department of Labor. In the event that the Plan Administrator confirms the
denial of the application for benefits in whole or in part, the notice will set
forth, in a manner calculated to be understood by the applicant, the following:

(1) the specific reason or reasons for the denial;

(2) references to the specific Plan provisions upon which the denial is based;

(3) a statement that the applicant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records and other
information relevant to his or her claim; and

(4) a statement of the applicant’s right to bring a civil action under
Section 502(a) of ERISA.

(e) Rules and Procedures. The Plan Administrator will establish rules and
procedures, consistent with the Plan and with ERISA, as necessary and
appropriate in carrying out its responsibilities in reviewing benefit claims.
The Plan Administrator may require an applicant who wishes to submit additional
information in connection with an appeal from the denial of benefits to do so at
the applicant’s own expense.

(f) Exhaustion of Remedies. No legal action for benefits under the Plan may be
brought until the applicant (i) has submitted a written application for benefits
in accordance with the procedures described by Section 12(a) above, (ii) has
been notified by the Plan Administrator that the application is denied,
(iii) has filed a written request for a review of the application in accordance
with the appeal procedure described in Section 12(c) above, and (iv) has been
notified that the Plan Administrator has denied the appeal. Notwithstanding the
foregoing, if the Plan Administrator does not respond to an Eligible Employee’s
claim or appeal within the relevant time limits specified in this Section 12,
the Eligible Employee may bring legal action for benefits under the Plan
pursuant to Section 502(a) of ERISA.

Section 13.     BASIS OF PAYMENTS TO AND FROM PLAN.

The Plan shall be unfunded, and all cash payments under the Plan shall be paid
only from the general assets of the Company.

 

10.



--------------------------------------------------------------------------------

Section 14.     OTHER PLAN INFORMATION.

(a) Employer and Plan Identification Numbers. The Employer Identification Number
assigned to the Company (which is the “Plan Sponsor” as that term is used in
ERISA) by the Internal Revenue Service is 20-1320630. The Plan Number assigned
to the Plan by the Plan Sponsor pursuant to the instructions of the Internal
Revenue Service is 510.

(b) Ending Date for Plan’s Fiscal Year. The date of the end of the fiscal year
for the purpose of maintaining the Plan’s records is December 31.

(c) Agent for the Service of Legal Process. The agent for the service of legal
process with respect to the Plan is:

Chief Accounting Officer

Truis Therapeutics, Inc.

6310 Nancy Ridge Dr., Suite 101

San Diego, California 92121

In addition, service of legal process may be made upon the Plan Administrator.

(d) Plan Sponsor and Administrator. The “Plan Sponsor” and the “Plan
Administrator” of the Plan is:

Truis Therapeutics, Inc.

6310 Nancy Ridge Dr., Suite 101

San Diego, California 92121

The Plan Sponsor’s and Plan Administrator’s telephone number is (858) 452-0370.
The Plan Administrator is the named fiduciary charged with the responsibility
for administering the Plan.

Section 15.     STATEMENT OF ERISA RIGHTS.

Eligible Employees under this Plan (which is a welfare benefit plan sponsored by
Truis Therapeutics, Inc.) are entitled to certain rights and protections under
ERISA. If you are an Eligible Employee participating in this Plan, under ERISA,
you are entitled to:

(a) Receive Information About Your Plan and Benefits

(1) Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as worksites, all documents governing the Plan and a
copy of the latest annual report (Form 5500 Series), if applicable, filed by the
Plan with the U.S. Department of Labor and available at the Public Disclosure
Room of the Employee Benefits Security Administration;

(2) Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan and copies of the latest annual report (Form
5500 Series), if applicable, and an updated (as necessary) Summary Plan
Description. The Administrator may make a reasonable charge for the copies; and

 

11.



--------------------------------------------------------------------------------

(3) Receive a summary of the Plan’s annual financial report, if applicable. The
Plan Administrator is required by law to furnish each Eligible Employee with a
copy of this summary annual report.

(b) Prudent Actions by Plan Fiduciaries. In addition to creating rights for
Eligible Employees, ERISA imposes duties upon the people who are responsible for
the operation of the employee benefit plan. The people who operate the Plan,
called “fiduciaries” of the Plan, have a duty to do so prudently and in the
interest of you and other Eligible Employees and beneficiaries. No one,
including your employer, your union or any other person, may fire you or
otherwise discriminate against you in any way to prevent you from obtaining a
Plan benefit or exercising your rights under ERISA.

(c) Enforce Your Rights. If your claim for a Plan benefit is denied or ignored,
in whole or in part, you have a right to know why this was done, to obtain
copies of documents relating to the decision without charge, and to appeal any
denial, all within certain time schedules.

Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of Plan documents or the latest annual report
from the Plan, if applicable, and do not receive them within 30 days, you may
file suit in a Federal court. In such a case, the court may require the Plan
Administrator to provide the materials and pay you up to $110 a day until you
receive the materials, unless the materials were not sent because of reasons
beyond the control of the Plan Administrator.

If you have a claim for benefits which is denied or ignored, in whole or in
part, you may file suit in a state or Federal court.

If you are discriminated against for asserting your rights, you may seek
assistance from the U.S. Department of Labor, or you may file suit in a Federal
court. The court will decide who should pay court costs and legal fees. If you
are successful, the court may order the person you have sued to pay these costs
and fees. If you lose, the court may order you to pay these costs and fees, for
example, if it finds your claim is frivolous.

(d) Assistance with Your Questions. If you have any questions about the Plan,
you should contact the Plan Administrator. If you have any questions about this
statement or about your rights under ERISA, or if you need assistance in
obtaining documents from the Plan Administrator, you should contact the nearest
office of the Employee Benefits Security Administration, U.S. Department of
Labor, listed in your telephone directory or the Division of Technical
Assistance and Inquiries, Employee Benefits Security Administration, U.S.
Department of Labor, 200 Constitution Avenue N.W., Washington, D.C. 20210. You
may also obtain certain publications about your rights and responsibilities
under ERISA by calling the publications hotline of the Employee Benefits
Security Administration.

 

12.



--------------------------------------------------------------------------------

Section 16.     EXECUTION.

To record the adoption of the Plan as set forth herein, effective as of
August 11, 2011, Truis Therapeutics, Inc. has caused its duly authorized officer
to execute the same this      day of August, 2011.

 

TRUIS THERAPEUTICS, INC. By:  

 

Title:  

 

 

13.



--------------------------------------------------------------------------------

ANNEX I

TRIUS THERAPEUTICS, INC.

EXECUTIVE SEVERANCE BENEFIT PLAN

PARTICIPATION NOTICE

To:                                          
                                       

Date:                                                                 
              

Truis Therapeutics, Inc. (the “Company”) has adopted the Trius Therapeutics,
Inc. Severance Benefit Plan (the “Plan”). The Company is providing you with this
Participation Notice to inform you that you have been designated as a [Tier
I][Tier II][Tier III] Eligible Employee under the Plan.

A copy of the Plan document is attached to this Participation Notice. The terms
and conditions of your participation in the Plan are as set forth in the Plan
and this Participation Notice, which together also constitute a summary plan
description of the Plan.

In consideration for the benefits set forth in the Plan, each Eligible
Employee’s severance benefits shall be governed by the terms of the Plan and the
Plan shall supersede and replace any and all severance or change in control
benefits payable to you as set forth in any individually negotiated employment
contract or agreement, including offer letters, with the Company entered into
prior to the date hereof.

If you choose to participate in the Plan, please return to the Company’s Chief
Accounting Officer a copy of this Participation Notice signed by you and retain
a copy of this Participation Notice, along with the Plan document, for your
records. Please note that you are not an Eligible Employee under the Plan until
you execute and return this Participation Notice and attached Acknowledgement to
the Company.

 

TRIUS THERAPEUTICS, INC.      By:  

 

    

 

       Eligible Employee Its: [Chief Executive Officer]      [Chairman of the
Compensation Committee]     

 

     Print Name

 

1.



--------------------------------------------------------------------------------

For Employees Age 40 or Older

Individual Termination

EXHIBIT A

RELEASE AGREEMENT

I understand and agree completely to the terms set forth in the Truis
Therapeutics, Inc. Severance Benefit Plan (the “Plan”).

I understand that this Release Agreement (the “Release”), together with the
Plan, constitutes the complete, final and exclusive embodiment of the entire
agreement between the Company, affiliates of the Company and me with regard to
the subject matter hereof. I am not relying on any promise or representation by
the Company that is not expressly stated therein. Certain capitalized terms used
in this Release are defined in the Plan.

I hereby confirm my obligations under my proprietary information and inventions
agreement with the Company.

In consideration of the severance benefits and other consideration provided to
me under the Plan that I am not otherwise entitled to receive, I hereby
generally and completely release the Company and its parent, subsidiaries,
successors, predecessors and affiliates, and their current and former partners,
members, directors, officers, employees, stockholders, shareholders, agents,
attorneys, predecessors, successors, insurers, affiliates and assigns, from any
and all claims, liabilities and obligations, both known and unknown, that arise
out of or are in any way related to events, acts, conduct, or omissions
occurring at any time prior to and including the date I sign this Release
(collectively, the “Released Claims”). The Released Claims include, but are not
limited to: (a) all claims arising out of or in any way related to my employment
with the Company or its affiliates, or the termination of that employment;
(b) all claims related to my compensation or benefits, including salary,
bonuses, commissions, vacation pay, expense reimbursements, severance pay,
fringe benefits, stock, stock options, or any other ownership, equity, or
profits interests in the Company and its affiliates; (c) all claims for breach
of contract, wrongful termination, and breach of the implied covenant of good
faith and fair dealing; (d) all tort claims, including claims for fraud,
defamation, emotional distress, and discharge in violation of public policy; and
(e) all federal, state, and local statutory claims, including claims for
discrimination, harassment, retaliation, attorneys’ fees, or other claims
arising under the federal Civil Rights Act of 1964 (as amended), the federal
Americans with Disabilities Act of 1990 (as amended), the federal Age
Discrimination in Employment Act (as amended) (“ADEA”), the federal Employee
Retirement Income Security Act of 1974 (as amended), the Federal Family and
Medical Leave Act (“FMLA”)and the California Fair Employment and Housing Act (as
amended) and the California Labor Code.

Notwithstanding the foregoing, I understand that the following rights or claims
are not included in the Released Claims: (a) any rights or claims for
indemnification I may have pursuant to any written indemnification agreement
with the Company or its affiliates to which I am a party; the charter, bylaws,
or operating agreements of he Company or its affiliates; or under applicable
law; or (b) any rights that cannot be waived as a matter of law. In addition, I
understand that nothing in this Release prevents me from filing, cooperating
with, or participating in any proceeding before the Equal Employment Opportunity
Commission, the

 

1.



--------------------------------------------------------------------------------

For Employees Age 40 or Older

Individual Termination

 

Department of Labor, the California Department of Fair Employment and Housing,
or any other government agency, except that I hereby waive my right to any
monetary benefits in connection with any such claim, charge or proceeding. I
hereby represent and warrant that, other than the claims identified in this
paragraph, I am not aware of any claims I have or might have that are not
included in the Released Claims.

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA, and that the consideration given under the
Plan for the waiver and release in this paragraph is in addition to anything of
value to which I was already entitled. I further acknowledge that I have been
advised by this writing, as required by the ADEA, that: (a) my waiver and
release do not apply to any rights or claims that may arise after the date I
sign this Release; (b) I should consult with an attorney prior to signing this
Release (although I may choose voluntarily not do so); (c) I have twenty-one
(21) days to consider this Release (although I may choose voluntarily to sign
this Release earlier); (d) I have seven (7) days following the date I sign this
Release to revoke the Release by providing written notice to an officer of the
Company; and (e) this Release shall not be effective until the date upon which
the revocation period has expired, which shall be the eighth day after I sign
this Release provided I have not revoked it.

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims
hereunder.

I hereby represent that I have been paid all compensation owed and for all hours
worked; I have received all the leave and leave benefits and protections for
which I am eligible pursuant to the FMLA, the California Family Rights Act, or
otherwise; and I have not suffered any on-the-job injury for which I have not
already filed a workers’ compensation claim.

I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than twenty-one (21) days following
the date it is provided to me or such other date as specified by the Company.

 

EMPLOYEE Printed Name:  

 

Signature:  

 

Date:  

 

 

2.



--------------------------------------------------------------------------------

For Employees Age 40 and Older

Group Termination

EXHIBIT B

RELEASE AGREEMENT

I understand and agree completely to the terms set forth in the Truis
Therapeutics, Inc. Severance Benefit Plan (the “Plan”).

I understand that this Release Agreement (the “Release”), together with the
Plan, constitutes the complete, final and exclusive embodiment of the entire
agreement between the Company, affiliates of the Company and me with regard to
the subject matter hereof. I am not relying on any promise or representation by
the Company that is not expressly stated therein. Certain capitalized terms used
in this Release are defined in the Plan.

I hereby confirm my obligations under my proprietary information and inventions
agreement with the Company.

In consideration of the severance benefits and other consideration provided to
me under the Plan that I am not otherwise entitled to receive, I hereby
generally and completely release the Company and its parent, subsidiaries,
successors, predecessors and affiliates, and their current and former partners,
members, directors, officers, employees, stockholders, shareholders, agents,
attorneys, predecessors, successors, insurers, affiliates and assigns, from any
and all claims, liabilities and obligations, both known and unknown, that arise
out of or are in any way related to events, acts, conduct, or omissions
occurring at any time prior to and including the date I sign this Release
(collectively, the “Released Claims”). The Released Claims include, but are not
limited to: (a) all claims arising out of or in any way related to my employment
with the Company or its affiliates, or the termination of that employment;
(b) all claims related to my compensation or benefits, including salary,
bonuses, commissions, vacation pay, expense reimbursements, severance pay,
fringe benefits, stock, stock options, or any other ownership, equity, or
profits interests in the Company and its affiliates; (c) all claims for breach
of contract, wrongful termination, and breach of the implied covenant of good
faith and fair dealing; (d) all tort claims, including claims for fraud,
defamation, emotional distress, and discharge in violation of public policy; and
(e) all federal, state, and local statutory claims, including claims for
discrimination, harassment, retaliation, attorneys’ fees, or other claims
arising under the federal Civil Rights Act of 1964 (as amended), the federal
Americans with Disabilities Act of 1990 (as amended), the federal Age
Discrimination in Employment Act (as amended) (“ADEA”), the federal Employee
Retirement Income Security Act of 1974 (as amended), the Federal Family and
Medical Leave Act (“FMLA”)and the California Fair Employment and Housing Act (as
amended) and the California Labor Code.

Notwithstanding the foregoing, I understand that the following rights or claims
are not included in the Released Claims: (a) any rights or claims for
indemnification I may have pursuant to any written indemnification agreement
with the Company or its affiliates to which I am a party; the charter, bylaws,
or operating agreements of he Company or its affiliates; or under applicable
law; or (b) any rights that cannot be waived as a matter of law. In addition, I
understand that nothing in this Release prevents me from filing, cooperating
with, or participating in any proceeding before the Equal Employment Opportunity
Commission, the

 

1.



--------------------------------------------------------------------------------

For Employees Age 40 and Older

Group Termination

 

Department of Labor, the California Department of Fair Employment and Housing,
or any other government agency, except that I hereby waive my right to any
monetary benefits in connection with any such claim, charge or proceeding. I
hereby represent and warrant that, other than the claims identified in this
paragraph, I am not aware of any claims I have or might have that are not
included in the Released Claims..

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA, and that the consideration given under the
Plan for the waiver and release in this paragraph is in addition to anything of
value to which I was already entitled. I further acknowledge that I have been
advised by this writing, as required by the ADEA, that: (a) my waiver and
release do not apply to any rights or claims that may arise after the date I
sign this Release; (b) I should consult with an attorney prior to signing this
Release (although I may choose voluntarily not to do so); (c) I have forty-five
(45) days to consider this Release (although I may choose voluntarily to sign
this Release earlier); (d) I have seven (7) days following the date I sign this
Release to revoke the Release by providing written notice to an office of the
Company; (e) this Release shall not be effective until the date upon which the
revocation period has expired, which shall be the eighth day after I sign this
Release provided I have not revoked it; and (f) I have received with this
Release all of the information required by the ADEA, including without
limitation a detailed list of the job titles and ages of all employees who were
terminated in this group termination and the ages of all employees of the
Company in the same job classification or organizational unit who were not
terminated.

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims
hereunder.

I hereby represent that I have been paid all compensation owed and for all hours
worked; I have received all the leave and leave benefits and protections for
which I am eligible pursuant to the FMLA, the California Family Rights Act, or
otherwise; and I have not suffered any on-the-job injury for which I have not
already filed a workers’ compensation claim.

I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than forty-five (45) days following
the date it is provided to me or such other date as specified by the Company.

 

EMPLOYEE Printed Name:  

 

Signature:  

 

Date:  

 

 

2.



--------------------------------------------------------------------------------

For Employees Under Age 40

Individual or Group Termination

EXHIBIT C

RELEASE AGREEMENT

I understand and agree completely to the terms set forth in the Truis
Therapeutics, Inc. Severance Benefit Plan (the “Plan”).

I understand that this Release Agreement (the “Release”), together with the
Plan, constitutes the complete, final and exclusive embodiment of the entire
agreement between the Company, affiliates of the Company and me with regard to
the subject matter hereof. I am not relying on any promise or representation by
the Company that is not expressly stated therein. Certain capitalized terms used
in this Release are defined in the Plan.

I hereby confirm my obligations under my proprietary information and inventions
agreement with the Company.

In consideration of the severance benefits and other consideration provided to
me under the Plan that I am not otherwise entitled to receive, I hereby
generally and completely release the Company and its parent, subsidiaries,
successors, predecessors and affiliates, and their current and former partners,
members, directors, officers, employees, stockholders, shareholders, agents,
attorneys, predecessors, successors, insurers, affiliates and assigns, from any
and all claims, liabilities and obligations, both known and unknown, that arise
out of or are in any way related to events, acts, conduct, or omissions
occurring at any time prior to and including the date I sign this Release
(collectively, the “Released Claims”). The Released Claims include, but are not
limited to: (a) all claims arising out of or in any way related to my employment
with the Company or its affiliates, or the termination of that employment;
(b) all claims related to my compensation or benefits, including salary,
bonuses, commissions, vacation pay, expense reimbursements, severance pay,
fringe benefits, stock, stock options, or any other ownership, equity, or
profits interests in the Company and its affiliates; (c) all claims for breach
of contract, wrongful termination, and breach of the implied covenant of good
faith and fair dealing; (d) all tort claims, including claims for fraud,
defamation, emotional distress, and discharge in violation of public policy; and
(e) all federal, state, and local statutory claims, including claims for
discrimination, harassment, retaliation, attorneys’ fees, or other claims
arising under the federal Civil Rights Act of 1964 (as amended), the federal
Americans with Disabilities Act of 1990 (as amended), the Federal Family and
Medical Leave Act (“FMLA”), the California Fair Employment and Housing Act (as
amended) and the California Labor Code..

Notwithstanding the foregoing, I understand that the following rights or claims
are not included in the Released Claims: (a) any rights or claims for
indemnification I may have pursuant to any written indemnification agreement
with the Company or its affiliates to which I am a party; the charter, bylaws,
or operating agreements of he Company or its affiliates; or under applicable
law; or (b) any rights that cannot be waived as a matter of law. In addition, I
understand that nothing in this Release prevents me from filing, cooperating
with, or participating in any proceeding before the Equal Employment Opportunity
Commission, the Department of Labor, the California Department of Fair
Employment and Housing, or any other government agency, except that I hereby
waive my right to any monetary benefits in connection

 

1.



--------------------------------------------------------------------------------

For Employees Under Age 40

Individual or Group Termination

 

with any such claim, charge or proceeding. I hereby represent and warrant that,
other than the claims identified in this paragraph, I am not aware of any claims
I have or might have that are not included in the Released Claims.

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims
hereunder.

I hereby represent that I have been paid all compensation owed and for all hours
worked; I have received all the leave and leave benefits and protections for
which I am eligible pursuant to the FMLA, the California Family Rights Act, or
otherwise; and I have not suffered any on-the-job injury for which I have not
already filed a workers’ compensation claim.

I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than fourteen (14) days following
the date it is provided to me or such other date as specified by the Company.

 

EMPLOYEE Printed Name:  

 

Signature:  

 

Date:  

 

 

2.



--------------------------------------------------------------------------------

APPENDIX A

TRUIS THERAPEUTICS, INC.

SEVERANCE BENEFIT PLAN

Eligible Employees of the Company who are eligible to participate in the Truis
Therapeutics, Inc. Severance Benefit Plan (each an “Eligible Employee”), and the
level of benefit entitlement as provided in Appendix B are as follows:

 

Title

         

Tier Level

Chief Executive Officer    –      Tier I Chief Commercial Officer    –      Tier
II Chief Financial Officer    –      Tier III Chief Development Officer    –
     Tier III Chief Scientific Officer    –      Tier III Chief Medical Officer
   –      Tier III

The foregoing list of Eligible Employees is subject to such change as the
Company, pursuant to Section 3(a)(1) and 4(a) of the Plan, may determine in its
sole and absolute discretion. Any such change to the list of Eligible Employees
shall be set forth in a revised version of this Appendix A.

 

Appendix A Adopted: August     , 2011 TRUIS THERAPEUTICS, INC. By:     Title:  

 

 

1.



--------------------------------------------------------------------------------

APPENDIX B

TRUIS THERAPEUTICS, INC.

SEVERANCE BENEFIT PLAN

Severance benefits provided to Eligible Employees under the Truis Therapeutics,
Inc. Severance Benefit Plan (the “Plan”) are as follows. Capitalized terms used
herein have the definitions set forth in the Plan.

 

1. Severance Benefits. Subject to the exceptions set forth in Section 3(b) of
the Plan, each Eligible Employee who meets all the requirements set forth in
Sections 3(a) and 5 of the Plan, including, without limitation, executing a
general waiver and release in substantially the form attached to the Plan as
Exhibit A, Exhibit B or Exhibit C, as appropriate, within the applicable time
period set forth therein and provided that such release becomes effective in
accordance with its terms, shall receive severance benefits as set forth in this
Appendix B. The Company, in its sole discretion, may modify the form of the
required general waiver and release to comply with applicable law, and may
incorporate such waiver and release into a termination agreement or other
agreement with the Eligible Employee.

 

  (a) Cash Severance Benefit. An Eligible Employee who suffers a Covered
Termination shall be entitled to receive a cash severance benefit equal to the
number of months of Base Salary set forth below next to his or her Tier Level
(as indicated on Appendix A) at the time of termination. Such cash severance
benefits will be paid in a lump sum following the date of a Covered Termination,
subject to any delay in payment required by Section 6 of the Plan including any
delay necessary so that no payments are made prior to the effectiveness of the
release and waiver.

 

Tier Level

 

Months of Base Salary for

Covered Termination

 

Months of Base Salary

for Change in Control

Related Termination

Tier I

  12 months   18

Tier II

  6 months   12

Tier III

  6 months   12

 

  (b)

Bonus Payment. An Eligible Employee who suffers a Covered Termination that is
not a Change in Control Related Termination shall not be entitled to receive a
portion of his or her annual Target Bonus pursuant to the terms of this Plan.

 

2.



--------------------------------------------------------------------------------

  An Eligible Employee who suffers a Covered Termination that is a Change in
Control Related Termination shall be entitled to receive a pro-rata portion of
his or her annual Target Bonus pursuant to the terms of this Plan, based on the
number of days during the calendar year before the Covered Termination divided
by 365. Such pro-rata Target Bonus payment will be paid in a lump sum following
the date of such Covered Termination, subject to any delay in payment required
by Section 6 of the Plan including any delay necessary so that no payments are
made prior to the effectiveness of the release and waiver.

 

  (c) Continued Group Health Plan Benefits. Each Eligible Employee who is
enrolled in a health, dental, or vision plan sponsored by the Company may be
eligible to continue coverage under such health, dental, or vision plan (or to
convert to an individual policy), at the time of the Eligible Employee’s
termination of employment, under the Consolidated Omnibus Budget Reconciliation
Act of 1985 (“COBRA”). The Company will notify the Eligible Employee of any such
right to continue such coverage at the time of termination pursuant to COBRA. No
provision of this Plan will affect the continuation coverage rules under COBRA,
except that the Company’s payment, if any, of applicable insurance premiums will
be credited, except for purposes of the American Recovery and Reinvestment Act
of 2009, as amended (“ARRA”), as payment by the Eligible Employee for purposes
of the Eligible Employee’s payment required under COBRA. Therefore, the period
during which an Eligible Employee may elect to continue the Company’s or its
affiliate’s health, dental, or vision plan coverage at his or her own expense
under COBRA, the length of time during which COBRA coverage will be made
available to the Eligible Employee, and all other rights and obligations of the
Eligible Employee under COBRA (except the obligation to pay insurance premiums)
will be applied in the same manner that such rules would apply in the absence of
this Plan.

If an Eligible Employee timely elects continued coverage under COBRA, the
Company shall pay the full amount of the Eligible Employee’s COBRA premiums, or
shall provide coverage under any self-funded plan, on behalf of the Eligible
Employee for the Eligible Employee’s continued coverage under the Company’s
group health plans, including coverage for the Eligible Employee’s eligible
dependents, the number of months following the Eligible Employee’s termination
of employment as set forth in the table below next to his or her Tier Level;
provided, however, that no such premium payments shall be made, and no coverage
shall be provided under any self-funded group health plan, following the
Eligible Employee’s death or the effective date of the Eligible Employee’s
coverage by a group health plan of a subsequent employer. Each Eligible Employee
shall be required to notify the Company immediately if the Eligible Employee
becomes covered by a group health plan of a subsequent employer. Upon the
conclusion of such period of insurance premium payments made by the Company, or
the provision of coverage under a self-funded group health plan, the Eligible
Employee will be responsible for the entire payment of premiums required under
COBRA for the duration of the COBRA period, except to the extent that the
Eligible Employee qualifies under ARRA as an “assistance eligible individual”
who is entitled to COBRA premium assistance without recapture.

 

3.



--------------------------------------------------------------------------------

For purposes of this Section 1(c), (i) references to COBRA shall be deemed to
refer also to analogous provisions of state law and (ii) any applicable
insurance premiums that are paid by the Company shall not include any amounts
payable by the Eligible Employee under an Internal Revenue Code Section 125
health care reimbursement plan, which amounts, if any, are the sole
responsibility of the Eligible Employee.

 

Tier Level

 

Months of COBRA

Continuation Coverage for

Covered Termination

 

Months of COBRA

Continuation Coverage

for Change in Control

Related Termination

Tier I

  12 months   18

Tier II

  6 months   12

Tier III

  6 months   12

 

  (d) Equity Compensation Vesting Acceleration.

 

  (i) Covered Termination that is not a Change in Control Related Termination.
For each Eligible Employee who is a Tier I or Tier II employee (i) the vesting
and exercisability of all outstanding options to purchase the Company’s common
stock that are held by the Eligible Employee on the date of a Covered
Termination shall be accelerated with respect to the number of shares that would
have vested had the Eligible Employee remained employed by the Company for an
additional six months following the date of the Covered Termination, (ii) any
reacquisition or repurchase rights held by the Company in respect of common
stock issued pursuant to any other stock award granted to the Eligible Employee
by the Company shall lapse to the same extent such rights would have lapsed had
the Eligible Employee remained employed by the Company for an additional six
months following the date of the Covered Termination, and (iii) the vesting of
any other stock awards granted to the Eligible Employee by the Company, and any
issuance of shares triggered by the vesting of such stock awards, shall be
accelerated with respect to the number of shares that would have vested had the
Eligible Employee remained employed by the Company for an additional six months
following the date of the Covered Termination.

 

4.



--------------------------------------------------------------------------------

  (ii) Covered Termination that is a Change in Control Related Termination. If
the Eligible Employee’s Covered Termination is a Change in Control Related
Termination, then: (i) the vesting and exercisability of all outstanding options
to purchase the Company’s common stock that are held by the Eligible Employee on
such date shall be accelerated in full as of the date of such Change in Control
Related Termination, (ii) any reacquisition or repurchase rights held by the
Company in respect of common stock issued pursuant to any other stock award
granted to the Eligible Employee by the Company shall lapse in full as of the
date of such Change in Control Related Termination, and (iii) the vesting of any
other stock awards granted to the Eligible Employee by the Company, and any
issuance of shares triggered by the vesting of such stock awards, shall be
accelerated in full as of the date of such Change in Control Related
Termination.

Notwithstanding the foregoing, this Section 1(d) shall not apply to stock awards
issued under or held in any Qualified Plan. “Qualified Plan” means a plan
sponsored by the Company that is intended to be qualified under Section 401(a)
of the Internal Revenue Code.

 

2. Other Employee Benefits. All other benefits (such as life insurance,
disability coverage, and 401(k) plan coverage) terminate as of the Eligible
Employee’s termination date (except to the extent that a conversion privilege
may be available thereunder).

 

3. Reductions Pursuant to Section 4(c) of the Plan. The severance benefits set
forth in this Appendix B are subject to certain reductions under Section 4(c) of
the Plan.

The foregoing severance benefits are subject to such change as the Company,
pursuant to Section 4(a) and 4(b) of the Plan, may determine in its sole and
absolute discretion. Any such change in severance benefits made pursuant to
Section 4(a) of the Plan shall be set forth in a revised version of this
Appendix B.

 

Appendix B Adopted: August     , 2011 TRUIS THERAPEUTICS, INC. By:  

 

Title:  

 

 

5.